Citation Nr: 1300579	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran has verified active duty service from June 1987 to September 1987, from October 1987 to April 1993, and from June 2006 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, North Carolina.  

Although the Veteran also initially disagreed with the November 2008 rating decision's denial of service connection for right ear hearing loss and erectile dysfunction, and was provided with a statement of the case on these additional two issues, on his VA Form 9, received in January 2010, he limited his appeal to the issues whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability and a low back disability.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied service connection for right shoulder sprain. 

2.  The evidence received since the December 2002 rating decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability. 

3.  An unappealed December 2002 rating decision denied reopening the Veteran's service connection claim for low back strain. 

4.  The evidence received since the December 2002 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied service connection for right shoulder sprain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2012). 

2.  The evidence received subsequent to the December 2002 rating decision denying service connection for right shoulder strain is not new and material, and the claim for service connection for a right shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  The December 2002 rating decision, which denied reopening of the Veteran's service connection claim for low back strain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2012). 

4.  The evidence received subsequent to the December 2002 rating decision denying reopening of the Veteran's service connection claim for low back strain is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for a low back disability.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen the previously denied claim for service connection for a low back disability.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's application to reopen his previously denied claim for service connection for a right shoulder disability, the duty to notify has been met.  Specifically, in a May 2008 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the final December 2002 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claim in November 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim, including service treatment records, private medical records, VA treatment records, and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is adequate, as they were predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and provide the medical information needed to address the claim on appeal.  Additionally, in September 2012, subsequent to the issuance of the May 2012 supplemental statement of the case, the Veteran submitted additional evidence along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Additionally, the Veteran testified at a Travel Board hearing in August 2012.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103, 20.1104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran's claim for service connection for right shoulder sprain was originally denied by the RO in a December 2002 rating decision.  The Veteran did not file an appeal with respect to this decision.  As such, the December 2002 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

In the December 2002 rating decision denying service connection for right shoulder sprain, the RO observed that the Veteran was treated in service for right shoulder sprain in January 1993, but that no further treatment or findings with respect to the right shoulder was found during service, or at the time of service separation.  The August 1995 VA examination report also failed to reflect a diagnosis of a right shoulder disability.  The earliest post-service evidence of a right shoulder condition was in August 2000, when the Veteran was assessed with right rotator cuff tendinitis/bursitis.  The RO pointed out that this diagnosis was made over seven years after the in-service shoulder strain.  No evidence indicated that the current shoulder disability was in any way related to the in-service incident of shoulder problems.  Therefore, the RO denied service connection for right shoulder sprain. 

The evidence of record at the time of the December 2002 rating decision included the service treatment records which show that in January 1993 the Veteran complained of right shoulder pain intermittently with "grinding" since a fall on his shoulder in May 1992.  Radiologic report of the right shoulder was normal.  A January 1993 physical examination report notes normal examination of the upper extremities.  No shoulder complaints or findings were recorded.  A February 1993 service treatment record reflects that the Veteran had a history of pain in the shoulder.  Also of record was the August 1995 VA examination report which notes that the Veteran had full range of motion of the upper extremities.  There was no crepitus of the shoulders.  The Veteran did not complain of any right shoulder problems and no shoulder diagnosis was rendered.  An August 2000 private treatment record notes a diagnosis of rotator cuff tendonitis/bursitis of the right shoulder.  X-rays of the right shoulder did not reveal any acute or chronic bony pathology.   

The evidence associated with the claims file subsequent to the December 2002 rating decision includes the March 2005 report of medical examination for enlistment for the Veteran's second period of active service.  The report notes normal examination of the upper extremities.  The accompanying report of medical history reflects that the Veteran indicated that he then had or had ever had a painful shoulder.  In the examiner's comments section, it was noted that the Veteran injured his right shoulder while on active duty, that it resolved fully, and that it was not considered disqualifying.

A January 2006 retention physical examination report notes that the Veteran had right shoulder pain; however, there was no documented limitation for profiling at this time.  

Also added to the record was an October 2007 report of medical history which notes that the Veteran injured his right shoulder during his first enlistment in 1989.  It was noted that he has pain depending on the activity.  It was further noted that he was not having any current pain.  

An October 2007 radiological examination report of the right shoulder revealed no fracture, dislocation, or loose body.  

A November 2007 private MRI of the right shoulder which notes no significant abnormalities, and no evidence of rotator cuff or labral tear.

Also added to the record are service treatment records from December 2007 which note that the Veteran was seen for right shoulder pain.  He reported chronic right shoulder pain with no history of trauma or injury.  The diagnosis was shoulder impingement on the right.  Physical therapy was recommended.  Another December 2007 service treatment record notes that the Veteran had a long history of shoulder pain.  The Veteran stated that he initially injured it 15 years earlier.  He had physical therapy and did well.  He described on and off symptoms over the years.  He reinjured it eight to nine months ago and has had achy throbbing pain since then.  It was noted that he had an MRI off post, which was normal.

A January 2008 service treatment record notes that the Veteran was diagnosed with right shoulder impingement.   

The Veteran filed a claim for service connection for right shoulder impingement in April 2008, stating that he had undergone a VA examination in April 2008.

The report of the April 2008 VA examination does not reflect any right shoulder complaints.  It was noted that range of motion of joints was decreased, but it does not specify the right shoulder.  The only reference to the right shoulder was that the Veteran's prior medical history included right shoulder impingement.

The report of a July 2008 VA examination report notes that Veteran complained of right shoulder pain.  Objective examination revealed no right upper extremity symptoms.  Muscle strength of the right upper extremity was normal.  The right shoulder displayed full range of motion on examination.  No abnormalities of the right shoulder were noted.  There was no pain on motion of the right shoulder.  X-ray studies of the shoulders revealed no fracture or dislocation.  The glenohumeral and acromioclavicular joints were noted to be well preserved.  Mineralization was good and the pulmonary apices were clear.  The impression was normal shoulders.  The examiner opined that there was no evidence of any right shoulder condition.  X-ray and clinical examination of the shoulders was normal.  

The report of a December 2009 VA examination notes that the Veteran stated that he injured his right shoulder in service and then reinjured his shoulder again.  The Veteran endorsed symptoms of pain, stiffness, and weakness.  Objective examination revealed full range of motion of the right shoulder.  The examiner opined that there was no radiographic or clinical evidence of a right shoulder disability.  Examination was normal.  

After review of the record, the Board finds that the evidence added to the record since the December 2002 rating decision denying service connection for right shoulder sprain is not new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for a right shoulder disability is not reopened.  

In this regard, the newly submitted evidence is new in that it was not of record at the time of the prior December 2002 denial.  However, it is not material in that it does not reflect that the Veteran has any current right shoulder disability which is etiologically related to any incident of any period of active service.  Instead, it reflects that the Veteran injured his right shoulder during his first period of service.  This evidence is cumulative of the evidence previously of record.  Moreover, it reflects that the Veteran was diagnosed with right shoulder impingement during his second period of service, in 2007 and 2008.  This evidence is new, but it is not material to the claim because the medical evidence of record as a whole fails to show that the Veteran has any current right shoulder disability whatsoever.  Specifically, the private treatment records during the pendency of the appeal, the VA treatment records during the pendency of the appeal, and the VA examination reports dated in July 2008 and December 2009 fail to reflect any diagnosis of any current right shoulder disability whatsoever.  Without a current diagnosis of a right shoulder disability during the period of the claim, there is no reasonable possibility of substantiating the claim, and the claim cannot be reopened.  

Notably, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, there is no reasonable possibility of substantiating the claim without any diagnosis of a current right shoulder disability.  See McClain, 21 Vet. App. 319 (2007).

Consequently, new and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (finding that the benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

The Veteran's claim for service connection for low back pain was originally denied in an October 1995 rating decision.  The Veteran did not appeal the decision; therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

Thereafter, the Veteran's filed a claim to reopen his previously denied service connection claim for low back strain, which was denied in the December 2002 rating decision.  The Veteran failed to appeal the December 2002 rating decision; therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

The evidence of record at the time of the December 2002 rating decision included the service treatment records from the Veteran's first period of active service which reflect back complaints and findings of mechanical low back pain, the August 1995 VA examination report which notes that the Veteran had a subjective history of pulled back muscles while in service (otherwise no findings), and private medical records from 2000 to 2002, which reflect complaints of low back pain, physical therapy for such, and a diagnosis of chronic lumbosacral strain/sprain.  The RO concluded that the newly submitted private medical evidence, which showed current treatment for chronic lumbosacral strain/sprain, was not probative of the issue of establishing that any current back disability was incurred in or due to the Veteran's 1988 to 1993 period of active duty service.  As such, the RO denied the Veteran's claim to reopen.

The subsequently received evidence includes, in pertinent part, service treatment records from 2007 showing a diagnosis of sacroiliitis and a September 2012 private treatment record which notes that the Veteran has current back pain which is constant.  The September 2012 private treatment record reflects the Veteran's statements that his symptoms date back to service when he injured his back in 2006.  The private physician noted that the Veteran's previous MRI (showing edema from the left ilium and sacrum at the sacroiliac joint level, though to be possibly posttraumatic or sacroiliitis)and CT scan (showing sacroiliitis) were reviewed and the Veteran was examined.  The impression was that the Veteran's symptoms were consistent with left sacroiliac joint dysfunction, probably related to progression of his sacroiliitis.  The Veteran was noted to be having some symptoms suggesting a S1 radiculitis as well, which may in part be related to the process of the sacroiliac joint and local discomfort.  The private physician stated that the onset of the symptoms appears to be dated back to a service connected injury in 2006.  

After review of the record, the Board finds that the evidence added to the record since the December 2002 rating decision denying the Veteran's application to reopen his service connection claim for a low back disability is new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for a low back disability is reopened.  

Specifically, the Board finds that the service treatment records from 2007 and 2008, and the September 2012 private treatment record, are new in that they were not of record at the time of the December 2002 rating decision denying reopening of the claim.  Moreover, together, they are material in that they raise a reasonable possibility of substantiating the claim.  In this regard, the newly submitted evidence reflects a current diagnosis of left sacroiliac joint dysfunction, and an indication that such diagnosis is related to the in-service diagnosis of sacroiliitis.  Moreover, the September 2012 private physician indicated that the Veteran's current symptoms appear to have begun in service as a result of an injury in 2006.  As such, this newly submitted evidence is both new and material, and reopening of the claim is in order.


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a right shoulder disability is denied.

New and material evidence having been submitted, the appeal to reopen the claim of entitlement to service connection for a low back disability is reopened, and to that extent only the appeal is granted.


REMAND

With regard to the Veteran's claim for service connection for a low back disability, the Board finds that further development of the record is required before the claim can be adjudicated on the merits.  In this regard, there is a lengthy history involving the Veteran's back, stretching over both of his periods of active service.  

The Board notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Historically, the Board notes that enlistment examinations dated in May 1986 and March 1988 note normal examination of the spine.  The accompanying reports of medical history both reflect that the Veteran denied recurrent back pain.  

A February 1991 service treatment record notes that the Veteran complained of lower back pain which had lasted one day.  The assessment was possible muscle strain in back.  

A July 1992 service treatment record notes that the Veteran complained that he injured his back on a road march in April 1992, and the pain comes and goes.  The diagnosis was back pain of unknown etiology.  X-rays taken in July 1992 of the thoracolumbar spine revealed no gross abnormality and the X-ray studies of the lumbosacral spine were within normal limits.  

A September 1992 service treatment record notes that the Veteran was seen for follow up on low back pain, which had been present for four months.  The Veteran complained of low back pain when sitting or twisting for the past four months.  It was noted that he was to be placed on profile for 10 days.  

A September 1992 physical profile notes that the Veteran had back pain for which he was placed on profile.  

A November 1992 service treatment record notes that the Veteran was diagnosed with mechanical low back pain.  

A December 1992 service treatment record notes that the Veteran complained of increased low back pain.  The assessment was mechanical low back pain.  

A December 1992 medical board report notes that the back had good range of motion.  There was moderate bilateral paravertebral muscle tenderness to palpation in the lumbar area with mild spasm.  X-rays of the back and lumbosacral spine performed in July 1992 were within normal limits.  The diagnosis was chronic mechanical back pain.  Presentation to the physical evaluation board was recommended because the Veteran did not meet retention standards.  

An undated Medical Evaluation Board Proceedings form notes that the Veteran was found to have chronic mechanical low back pain.  The Veteran was recommended to be referred to a physical evaluation board.  

A January 1993 physical examination report for separation purposes notes normal examination of the spine.  

The March 1993 Physical Evaluation Board Proceedings form does not list any back disability.  Instead, only chronic right patellofemoral syndrome is listed as a disability for which the Veteran was found to be physically unfit and separated from service.

An August 2000 private treatment record notes that the Veteran has a long history of back problems.  Examination revealed lower lumbar tenderness with full range of motion.  There was no spasm.

An August 2002 private treatment record notes that the Veteran was seen for a pain management consultation due to low back pain.  It was noted that the Veteran had an injury in service in February 1991.  He was carrying a very heavy pack on his back and fell on his shoulder and landed on his buttocks.  Ever since then, he has had intractable low back pain, sciatica, and numbness in his feet after sitting for about two hours at a time.  He tried all conservative measures including physical therapy, nonsteroidal anti-inflammatories (which he is intolerate of) and other analgesics, and nothing has really given him long lasting results.  An MRI was essentially negative.  He has had normal X-rays and so far no pathology has been found.  He mostly localizes his pain around the lower lumbar facets.  It radiates down his right thigh and does not go below the knee.  Physical examination revealed moderate tenderness over the lower right lumbar facets.  There was no tenderness over the sacroiliac joint.  The assessment was probable lumar facet arthralgia secondary to traumatic injury back in the service.  

An October 2002 private treatment record notes that the Veteran's chief complaint was lumbar spondylosis with facet arthralgia.  He underwent right radiofrequency neurolysis of the L2-L5 median nerve branches.  

A January 2003 private treatment record notes that the Veteran's chief complaint was lumbar facet arthralgia on the right.  He underwent radiofrequency of the lumbar facets.  

A February 2003 private treatment record notes that the Veteran's chief complaint was chronic lumbar facet arthropathy.  He presented to discuss the radiofrequency (RF) performed on his lumbar facets on January 3, 2003.  He reported significant improvement of his pain following the procedure but over the past several weeks, had noted an increase in his symptoms.  Examination revealed mild tenderness to palpation along the lower lumbar facets, negative for sacroiliac tenderness bilaterally.  The assessment was lumbar facet arthropathy, status post RF of the right lumbar facets.

The March 2005 report of medical examination for enlistment notes normal examination of the spine.  The accompanying report of medical history reflects that the Veteran stated that he had then had or had ever had recurrent back pain or any back problem.  In the examiner's comments section, it was noted that the Veteran injured his back in 1992 and was seen for lower back pain while on active duty.  He did not receive VA disability in 2002/2003; it resolved.  

A December 2005 report of medical history for retention in the Army Reserves notes that the Veteran indicated that he had then or had ever had recurrent back pain or any back problems.  In the explanation of "yes" answers section, it was noted that the Veteran had back pain from 1990 to 1994 and no recurrence.

A February 2007 MRI of the lumbar spine revealed edema in the left ileum and sacrum at the level of the sacroiliac joint, which is most likely post-traumatic and there may be an underlying sacral fracture.  A CT scan was recommended to better evaluate for fracture.  Another potential etiology was sacroilities, but this was felt much less likely.  There was no lumbar degenerative change or disc pathology.  

A May 2007 private treatment record notes that the Veteran was seen at the request of W. Army Hospital for evaluation of low back pain and left leg pain.  Physical examination of the lumbosacral spine revealed limited range of motion of the back and tenderness at about L3.  Lumbar MRI was normal.  It was noted that there was an area of possible sacral or iliac fracture on the left with high intensity T2 and low intensity T1.  A CT scan was performed, and it appeared that he had chronic sacroiliitis, left worse than right.  The impression was low back pain and some left leg numbness.  It was noted that the Veteran was scheduled for epidural steroids.  

A June 2007 service treatment record notes that the Veteran had a five month history of low back pain and left hip pain after stepping into a pothole during a long road march.  A February 2007 MRI showed edema in the left ileum and sacrum at level of sacroiliac joint with recommendation for CT.  Follow-up CT scan showed the area in question to be sacroiliitis.  EMG nerve conduction study of the lower extremities was normal.  It was noted that the Veteran could not currently perform the duties of his military occupational specialty secondary to his chronic low back pain with left leg numbness.  Therefore, it was determined that he did not meet the physical standards for retention.  The diagnosis was chronic low back pain with left leg numbness.  It was determined that this diagnosis was incurred in the line of duty and did not exist prior to service.  

A September 2007 physical profile form notes that due to chronic back pain with radicular symptoms the Veteran was placed on temporary profile.  

An October 2007 Medical Board Report of Medical examination, it was noted that the Veteran's spine was abnormal.  Specifically, on examination there was tenderness to palpation at T12-S1, mid-line, bilateral.  There were positive spasms to right paraspinals muscle.  There was no edema and no deformity.  

An October 2007 report of medical history notes that the Veteran reported that he had recurrent back pain or any back problems.  In the examiner's comments section, it was noted that the Veteran had tenderness at L5 in 2007 and sacroiliitis in 2007.  

A November 2007 service treatment record notes complaints of chronic low back pain with left leg numbness.  He reported that his pain began on September 23, 2006.  He was on a road march when he stepped into a shallow depression, getting a jolt in his back.  He felt weak but had no immediate pain.  The next day he began feeling pinprick sensations into his left leg and was diagnosed with left sciatica.  The pain got worse and he returned and was treated with prednisone for a period.  A CT scan was ordered and he was referred to physical therapy.  Since then he was been seen by orthopedics.  A sacroiliac injection was unsuccessful.  It was noted that he was referred for a physical evaluation board since he has been on profile for the same problem for a prolonged period.  Examination revealed abnormalities of the thoracolumbar spine.  

A November 2007 Medical Evaluation Board Report notes that the Veteran's low back pain started on September 23, 2006 during a march.  The diagnosis was chronic low back pain with left leg numbness, incurred in the line of duty, and did not exist prior to service.  The Veteran was referred to the Physical Evaluation Board for further disposition.  

A December 2007 service treatment record notes that the Veteran had a diagnosis of sacroiliitis.

A January 2008 service treatment record notes that the Veteran complained that his back has started "acting up."  He stated that he cannot lie down without discomfort.  The Veteran indicated that he had been seen a year earlier for back issues and was not satisfied with his care or recovery.  

A January 2008 Physical Evaluation Board Proceedings form notes that the Veteran had sacroiliitis with left leg numbness, without significant motor neurologic deficits.  It was noted that the Veteran was physically unfit and was to be separated with severance pay.  

The report of a July 2008 VA examination notes that the Veteran stated that in service he hurt his back on a road march when he stepped into a depression.  He stated that his back has gotten progressive worse.  The examiner noted that the Veteran had a very dramatic limp during the exam but did not have a limp when walking outside the building.  Later in the day the examiner spoke with the Veteran, and he had no limp at that time.  The examiner reviewed the February 20007 MRI of the lumbar spine showing no lumbar degenerative changes and edematous area to left ileum, as well as normal nerve conduction study of the lower extremities.  X-ray of the sacrum from July 2008 revealed no fracture or other bony abnormality; the curvature of the coccyx was normal.  The impression was normal study.  The examiner opined that there was no radiographic or clinical evidence of sacroiliitis or any lumbar spine condition.  

A June 2008 VA initial evaluation report notes that there was positive tenderness of the low back.  No spinal deviation was found.  

A July 2008 neurology consult reveals that the Veteran reported having injured his back while marching in 2006 on active duty.  He stated that he was on a march when he turned around and stepped in a depression, and felt a pop-like sensation in the back.  He denied any immediate pain but the next day had severe pain in the lower back extending to the left lower extremity.  He reported having been treated with prednisone for three months.  After the course of medication was completed, he started noticing the pain coming back.  The pain has worsened since then and he has had significant functional impairment.  He reports constant pain in the lower back extending to the left lower extremity.  Examination of the lumbosacral spine revealed severe subjective tenderness to even minimal pressure with the finger over the paraspinal region in the lumbar region, especially on the left side.  The impression was chronic lower back and left lower extremity pain since 2006.  The examiner stated that clinically and radiologically no corroboration of the Veteran's symptoms were found on a structural basis.  The spinal imaging showed evidence of left sacroiliac joint arthritis and no evidence of spinal pathology.  Nerve conduction studies were unremarkable.  The Veteran has failed multiple treatment modalities.  It was noted that a recommendation was made to consider a somatoform disorder, as there are multiple sites of pain, abdominal gastrointestinal symptoms, and sexual symptoms.  

A November 2009 VA treatment record notes that the Veteran was seen for a follow-up visit.  He complained about his back pain.  Examination revealed no muscle weakness or atrophy, decreased range of motion, no instability or alteration in gait, no swelling or redness, positive lumbosacral tenderness, and no spinal deviation.  The assessment was chronic back pain.  It was noted that the Veteran was hypersensitive to most medication.  

The December 2009 VA examination report reflects that there was no radiographic or clinical evidence of a low back condition.  The examiner referenced an August 2008 electromyelography study revealed normal study; there was no electrophysiologic evidence to support left lumbosacral radiculopathy.  

A September 2012 private treatment record which notes that the Veteran has current back pain which is constant.  The Veteran stated that his symptoms date back to service when he injured his back in 2006.  The private physician noted that the Veteran's previous MRI (showing edema from the left ilium and sacrum at the sacroiliac joint level, though to be possibly posttraumatic or sacroiliitis)and CT scan (showing sacroiliitis) were reviewed and the Veteran was examined.  The impression was that the Veteran's symptoms were consistent with left sacroiliac joint dysfunction, probably related to progression of his sacroiliitis.  The Veteran was noted to be having some symptoms suggesting a S1 radiculitis as well, which may in part be related to the process of the sacroiliac joint and local discomfort.  The private physician stated that the onset of the symptoms appears to be dated back to a service connected injury in 2006.  

Thus, the VA examination reports and private medical evidence are in conflict as to whether the Veteran has a current diagnosis of left sacroiliac joint dysfunction, sacroiliitis, or any other current low back disability.  Moreover, at the August 2012 Travel Board hearing, the Veteran argued that the same examiner who conducted the July 2008 VA examination conducted the December 2009 VA examination, and the examiner did not provide an adequate examination of the Veteran's back.  The Veteran stated that he requested another MRI but has not been provided with one.  The Board notes that the July 2008 and December 2009 VA examiner did not address the 2007 MRI which revealed edema in the left ileum and sacrum at the level of the sacroiliac joint and CT scan which revealed sacroiliitis, but instead pointed to the April 2008 normal X-ray studies and the August 2008 normal EMG to conclude that clinically and radiographically there was no evidence of a low back condition.

As previously noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the lack of discussion in the VA examination reports of the positive findings from the 2007 MRI and CT scan render the July 2008 and December 2009 VA examination reports inadequate.  Therefore, a new examination, preferably by a VA examiner other than the July 2008/December 2009 VA examiner, should be conducted in order to determine the nature and etiology of any current back disability, to include the left sacroiliac joint dysfunction, which was recently diagnosed according to the September 2012 private treatment record.

Moreover, as the medical evidence of record clearly indicates that the Veteran injured his back during both periods of his active service, an opinion should be obtained regarding possible aggravation of a preexisting back disability during the Veteran's second period of service.

Finally, as the Veteran's claim is being remanded for a new VA examinations, the Board finds that the RO should also request updated VA treatment records from May 2010 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from May 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of any low back disability found, to include the left sacroiliac joint dysfunction, which was diagnosed by a private physician in September 2012.  To the extent possible, the examiner must not be the same VA examiner who conducted the July 2008 and December 2009 VA examinations.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed (including an MRI or CT scan if indicated) and their results documented.  All pertinent symptomatology and findings must be reported in detail.  The examiner must fully describe all manifestations of any current low back disability.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically render an opinion as to the following: 

(a)  Whether any low back disability, to include the left sacroiliac joint dysfunction diagnosed in September duty service (from June 2006 to April 2008); 

(b)  If the examiner finds any low back disability pre-existed the Veteran's second period of active duty service (from June 2006 to April 2008), whether there is evidence demonstrating that the pre-existing low back disability was not aggravated beyond its natural course by the Veteran's second period of active duty service; 

(c)  If any diagnosed low back disability, to include the left sacroiliac joint dysfunction diagnosed in September 2012, was found not to have preexisted the Veteran's second period of active duty service (from June 2006 to April 2008), the examiner should render an opinion as to whether that diagnosis is related to the Veteran's active duty service, to include the back injuries complained of therein.  The examiner must discuss the complaints of back pain and findings of mechanical low back pain in 1991 and 1992, the diagnosis of sacroiliitis in December 2007, and the January 2008 Physical Evaluation Board findings of sacroiliitis and the Veteran's resulting separation from service.

A complete rationale for all requested opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


